 396317 NLRB No. 61DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On February 10, 1995, Administrative Law Judge Martin J.Linsky issued the attached decision. The Respondent filed exceptions
and a supporting brief, and the General Counsel filed an answering
brief. The National Labor Relations Board has delegated its authority
in this proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We have considered the documentary evidence referred to by theRespondent in its brief and we find that it does not warrant reversing
the judge's finding that Local 47 did not bargain to impasse on a
nonmandatory subject. Further, assuming arguendo that Local 47
bargained to impasse on a nonmandatory subject, we agree with the
judge that such conduct would not privilege the Respondent's ac-
tions.Ozanne Construction Company and Service Em-ployees International Union, Local 47 and
Teamsters Local 416 a/w International Broth-
erhood of Teamsters, Party in Interest. Cases8±CA±25853 and 8±CA±25854May 12, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issues presented in this case1are whether thejudge correctly found that the Respondent Ozanne
Construction Company violated Section 8(a)(5) and (1)
of the Act by withdrawing its recognition of the SEIU
Local 47 as a joint collective-bargaining representative
of a unit of the Respondent's employees, by refusing
Local 47's request for information about all unit em-
ployees, and by modifying the unit when it negotiated
and executed a collective-bargaining agreement solely
with joint representative Teamsters Local 416 for a
part of the unit. The Board has considered the decision
and the record in light of the exceptions and brief and
has decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Ozanne Construction Com-
pany, Cleveland, Ohio, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Richard F. Mack, Esq., for the General Counsel.Martin S. List, Esq., of Cleveland, Ohio, for the Respondent.Eben O. McNair, Esq., of Cleveland, Ohio, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMARTINJ. LINSKY, Administrative Law Judge. On Octo-ber 13, 1993, the charges in Cases 8±CA±25853 and 8±CA±
25854 were filed by Service Employees International Union,
Local 47 (SEIU Local 47, Local 47, or Charging Party),
against Ozanne Construction Company (Respondent).On April 28, 1994, the National Labor Relations Board, bythe Regional Director for Region 8, issued a consolidated
complaint (complaint).The complaint alleges that Respondent violated Section8(a)(1) and (5) of the National Labor Relations Act (the
Act), when it withdrew recognition from Local 47 as the
joint exclusive collective-bargaining representative of a unit
of Respondent's employees and when it failed and refused to
furnish Local 47 with information necessary for and relevant
to Local 47's performance of its duties as joint collective-
bargaining representative of a unit of Respondent's employ-
ees.Respondent filed an answer in which it denied that it vio-lated the Act in any way. I find for the General Counsel.A hearing was held before me in Cleveland, Ohio, on Oc-tober 11 and 12, 1994.On the entire record in this case, to include posthearingbriefs submitted by the General Counsel and Respondent,
and on my observation of the demeanor of the witnesses, I
make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is an Ohio corporation with an office andplace of business in Cleveland, Ohio, where it is engaged,
inter alia, in performing maintenance of certain equipment
for the NASA Lewis Research Center in Cleveland, Ohio.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. THELABORORGANIZATIONSINVOLVED
Respondent admits, and I find, that SEIU Local 47 andTeamsters Local 416 are labor organizations within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Issues1. Whether Respondent unlawfully withdrew its recogni-tion of Local 47 as the joint exclusive collective-bargaining
representative of Respondent's custodial and site mainte-
nance employees, and modified the established bargaining
unit without the consent of Local 47, when, on June 1, 1993,
it executed a collective-bargaining agreement solely with
Teamsters Local 416, the Party in Interest.2. Whether Respondent unlawfully refused to provide cer-tain requested information to Local 47 concerning the mem-
bers of the bargaining unit and their terms and conditions of
employment. 397OZANNE CONSTRUCTION CO.B. The FactsLocal 47 has represented the custodial and maintenanceemployees at the NASA Lewis Research Center in Cleve-
land, Ohio, for at least 25 years. Members of this bargaining
unit have been employed by a succession of employers who
have successfully bid the custodial and certain other work re-
quired by NASA at that site. The Respondent successfully
bid the contract for the custodial and certain site maintenance
work in or about March or April 1992, and commenced its
operations on September 1, 1992.Prior to Respondent, the maintenance and custodial serv-ices had been performed by Colejon Mechanical Corporation
(Colejon). In 1986, pursuant to the settlement of an unfair
labor practice case, Colejon recognized Local 47 and Team-
sters Local 416 as joint collective-bargaining representative
of a single unit of custodial and maintenance employees at
the NASA facility.The Unions and Colejon executed successive bargainingagreements, the most recent of which was effective from
April 15, 1991, through April 15, 1994. These agreements
provided that ``for purposes of grievance representation and
union membership, Teamsters Local 416 will represent em-
ployees in all mechanical maintenance, site maintenance, fa-
cilities maintenance and steam plant classifications; while
SEIU Local 47 will represent employees in all custodial
maintenance classifications.'' (G.C. Exh. 12, art. II.) Under
Colejon, Local 47 had approximately 80 member employees
and Local 416 had approximately 150 member employees.As noted above, Respondent successfully bid the custodialand site maintenance work in the spring of 1992. When
Local 47 President Michael Murphy learned that Respondent
would be the new contractor, he immediately contacted Nick
Nardi, Local 416 business representative and vice president,
and the two men paid a visit to Dominic Ozanne, Respond-
ent's president for the purpose of introducing themselves and
explaining the nature of their relationship and the history of
the unit at NASA. The two men also provided Ozanne with
a copy of the Colejon agreement at that time. Subsequently,
Respondent commenced hiring employees and Murphy in-
structed his membership concerning where to apply for em-
ployment with Respondent. By the time Respondent com-
menced operations on September 1, 1992, it had hired ap-
proximately 51 of the former Colejon custodial employees
who were Local 47 members. The remaining 29 employees
were new hires. Respondent was free to hire different em-
ployees but the Union was free to negotiate on this permis-
sive subject of bargaining. Respondent did not acquire all the
work done by the unit jointly represented by Local 47 and
Local 416 and only 10 Local 416 employees were hired by
Respondent. The remainder of the 150 Teamsters were hired
by other contractors at the NASA Lewis Research Center.After Murphy's initial meeting with Ozanne he had subse-quent contacts with Respondent's legal counsel Richard
Humphreys on which occasions the retention of the formerColejon employees was discussed. According to uncon-
tradicted testimony of Murphy, there was no issue raised
with respect to the employment of all former Colejon em-
ployees just prior to the takeover by Respondent.On August 18, 1992, Murphy and Nardi prepared a pro-posed contract and a separate ``Assumption Agreement'' and
gave them to Respondent. The proposed contract was iden-
tical in its terms with the Colejon agreement, but tailored toreflect Respondent as the employer. The separate assumptionagreement constituted an agreement to retain all former
Colejon employees by seniority and an agreement to recog-
nize their rights to benefits which accrued by reason of their
seniority. Neither of these two agreements was dependent
upon the other. Furthermore, there was nothing in the pro-
posed collective-bargaining agreement which conditioned ac-
ceptance of the contract on agreement to the assumption
agreement. Both documents were signed by Murphy and
Nardi when they were submitted to Respondent.It is undisputed that Respondent never raised any issuewith respect to terms of the proposed collective-bargaining
agreement and never submitted any counterproposals in re-
sponse to it.On September 1, 1992, Local 47 demanded recognitionfrom the Respondent as the representative of its employees,
and, on September 2, 1992, that recognition was granted.Thereafter, the Respondent and Local 47 met on severaloccasions in an effort to resolve the issue of the hiring of
all former Colejon employees. One of these meetings was
initiated by Dick Acton, executive secretary of the Cleveland
Federation of Labor, in an effort to bring the two disputants
together and resolve the issue. This intervention and the
other meetings were unsuccessful in concluding a resolution.Over the course of the ensuing months, Local 47 appealedto congressmen and others to support it in its efforts to con-
vince Respondent to reconsider its decision not to employ
certain of the former Colejon work force. In addition, the hir-
ing issue was raised in conversations with Respondent's legal
counsel in the context of meetings otherwise unrelated to Re-
spondent. None of these efforts was successful in reaching
an accord over the hiring issue.At the end of May or in early June 1993, Local 416 Rep-resentative Nardi contacted Murphy and informed him that
``he had to do what was in the best interests of his mem-
bers'' and that Local 416 was ``going forward.'' Murphy re-
quested a copy of whatever agreement the Respondent and
Local 416 concluded. Subsequently, Nardi forwarded to Mur-
phy a copy of an executed collective-bargaining agreement
between Local 416 and Respondent. (G.C. Exh. 7.) This
agreement covered only the 10 site maintenance employees
which employees Local 416 had covered for grievance pur-
poses under the Colejon contract as joint representative with
Local 47.It is undisputed that Local 47 was given no notice by theRespondent of its intention to bargaining separately with
Local 416.Following the execution of the above agreement, on July16, 1993, Local 47 requested certain information concerning
the entire bargaining unit and its terms and conditions of em-
ployment. Further, in the same document Local 47 reminded
Respondent of the Unions' joint representative status and its
obligation to bargain jointly with the Unions. (G.C. Exh. 8.)
A further request was made on July 28, 1993, for the unit
employees' disciplinary records and for copies of the Re-
spondent's work rules and personnel policies. Respondent's
counsel responded to these requests on July 26 and August
2 by telling Local 47 that it was considering the ``propriety
of the requests.'' (G.C. Exhs. 8±10 and 14.)On August 6, 1993, Respondent, through its counsel, in-formed Local 47 that it would not provide the requested in-
formation, and, that there was no longer a joint bargaining 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
unit. Respondent thereby withdrew recognition from Local47, giving voice to the tacit withdrawal of recognition which
its June 1, 1993 execution of the collective-bargaining agree-
ment with Local 416 constituted. (G.C. Exh. 11.)C. Analysis and Argument1. Respondent violated the Act when it bargainedseparately with Local 416, and executed a collective-bargaining agreement with Local 416 covering aportion of the bargaining unit, thereby unilaterallymodifying the unitCounsel for the General Counsel correctly asserts that theRespondent violated Section 8(a)(1) and (5) of the Act by
negotiating separately with Local 416 and entering into a
collective-bargaining agreement that recognized that union as
the exclusive collective-bargaining representative of a portionof the bargaining unit in which Local 47 and Local 416 were
recognized as joint representative. By so doing the Respond-
ent thereby modified the established bargaining unit without
the consent of the joint representative and withdrew recogni-
tion from Local 47.As the record established, the joint nature of the Unions'representation resulted from the settlement of an unfair labor
practice case approved by the Regional Director for Region
8. The joint representatives negotiated successive collective-
bargaining agreements with Colejon, the predecessor em-
ployer performing custodial and site maintenance for NASA
at the Lewis Research Center. On September 2, 1992, Re-
spondent voluntarily recognized local 47 and Local 416 as
the representative of its employees.The Board has long recognized that there is no legal dif-ference between representational status gained through cer-
tification, voluntary recognition, Board orders, or settlement
agreements. See Keller Plastics Eastern, 157 NLRB 583, 587(1966). In Keller the Board stated:With respect to the present dispute which involves abargaining status established as a result of voluntary
recognition of a majority representative, we conclude
that, like situations involving certifications, Board or-
ders, and settlement agreements, the parties must be af-
forded a reasonable time to bargain and to execute the
contracts resulting from such bargaining.The facts in the instant case are governed by the Board'sdecision in California Nevada Golden Tours, 283 NLRB 58(1987). Therein, the Board, in adopting with only minor
modification the decision of Judge Earldean V. S. Robbins,
held, inter alia, that an employer's actions in negotiating sep-
arately and entering into a collective-bargaining agreement
with only one union of a jointly certified unit, violated Sec-
tion 8(a)(1) and (5) of the Act. That case is virtually on all
fours with the instant case and dictates the conclusion that
Respondent violated the Act.California Nevada Golden Tours, supra, involved the fol-lowing facts. In January 1974, two separate Teamsters locals
were certified as the joint collective-bargaining representative
of the employer's bus drivers who worked from locations in
California and Nevada. The joint representative and the em-
ployer entered into successive collective-bargaining agree-
ments in 1974, 1977, and 1981. Teamsters Local 265 (Local265), administered the contract for the employer's driversworking out of the San Francisco Bay Area, while Teamsters
Local 533 (Local 533), administered the contract for the Ne-vada drivers.On July 25, 1983, Local 533 notified the employer that itdesired to begin negotiations with the intent to modify the
collective-bargaining agreement. On September 21, 1983,
Local 265 notified the employer that ``Local 265 has taken
the position to negotiate the contracts as a single bargaining
unit.'' Two days later the employer responded to Local 265
and agreed to single unit negotiations. Shortly thereafter,
Local 533 notified the employer that it was willing to nego-
tiate terms of a successor agreement but insisted that due to
the joint representative status, all negotiations take place with
both unions. As the Board stated: ``Despite being place on
notice by Local 533 that Local 265 and Local 533 were joint
representatives and that Local 533 was only amenable to
joint negotiations, [the employer] engaged in separate nego-
tiations with Local 265 that resulted in a separate agree-
ment....'' Id. at 60.
In determining that the employer's separate negotiationsand agreement violated the Act, the Board rejected the em-
ployer's contentions ``that parties to a joint certification may
voluntarily adopt a different mode of negotiations and that
Local 533 had temporarily waived the right to bargain on a
joint basis....'' Id. at 66. The Board rejected this argu-
ment, stating that ``[a]ny waiver of a representative's right
to bargain must be ``clear and unmistakable,'' citing GeneralElectric Co. v. NLRB, 414 F.2d 918, 923 (4th Cir. 1969).Applying this holding to the instant matter, it is clear thatthere is no evidence of a clear and unmistakable waiver of
Local 47's right to represent the unit employees as a joint
representative. Indeed, all of the evidence is to the contrary.
The proposed collective-bargaining agreement and assump-
tion agreement were submitted jointly by Local 47 and Local
416. The initial contacts with the Respondent were under-
taken jointly. Thereafter, the hiring issue arose which in-
volved exclusively members of Local 47. Although negotia-
tions and discussions concerning this issue extended over a
period of months without resolution, there is no evidence that
during that period that Local 47 ever enunciated any inten-
tion, let alone a clear intention, to relinquish its right to rep-
resent the entire unit on a joint representative basis. There
is also record evidence that initial efforts undertaken to en-
courage the Respondent to hire the remaining employees was
done on a joint basis. Indeed, when Local 47 representative
Murphy learned that the Respondent and Local 416 had en-
gaged in separate bargaining and had executed a contract,
Local 47's reaction was, on July 16, 1993, to reaffirm its sta-
tus as the joint representative and to admonish Respondent
that any bargaining with respect to a new agreement must be
undertaken on a joint basis. In addition, Local 47's informa-
tion requests of July 16 and 28 relate to all unit members
and not only to those who were members of Local 47.Therefore, every overt manifestation of intent on the partof Local 47 was to affirm and maintain joint representative
status. There is no credible evidentiary basis for an inference
to the contrary. As the Board has stated: ``A waiver of a
statutory right must be clearly and unmistakably established
and is not lightly to be inferred.'' Adams Dairy Co., 147NLRB 1410 (1964). 399OZANNE CONSTRUCTION CO.Respondent claims that there was an irreconcilable splitbetween Local 47 and Local 416 and that permitted Re-
spondent to withdraw recognition from Local 47. There was
however, a similar split between Locals 265 and 533 in the
case above cited and that did not permit Respondent to with-
draw recognition from Local 533.Respondent's assertion that Local 47 relinquished its rep-resentative rights rests in part on the foundation of the testi-
mony of Local 416 Representative Nick Nardi. Nardi testi-
fied that during a chance meeting at Bank One in Cleveland,
Murphy stated that Local 47 would not agree to a contract
with Respondent unless Respondent agreed to ``deal'' with
respect to the hiring issue. Murphy denies that there ever was
such a meeting or conversation. I find Murphy more credible
than Nardi. Murphy was sure in his testimony and impressed
me by his demeanor as worthy of belief. Nardi's memory
with respect to when this alleged conversation took place is
so vague as to render it useless. Nardi could not remember
even the month, the season, or whether it was even hot or
cold outside. Nardi could only remember that the conversa-
tion took place on a Friday in 1993 before he met with
Ozanne and negotiated a separate agreement for the 10
Teamsters working for Respondent.Clearly, such imprecise and vague testimony cannot serveto establish that Local 47 insisted to impasse on a non-
mandatory subject or had otherwise refused to bargain.And, of course, Nardi's testimony, even if credited, cannotbe a basis for Respondent's withdrawal of recognition but is
merely evidence that Local 47 was possibly guilty of an un-
fair labor practice, i.e., negotiating to impasse over a permis-
sive subject of collective bargaining, namely, the hiring of all
former Colejon employees. Under the law Respondent was
free to hire their own employees and were not required to
hire the former Colejon employees. Local 47 however, was
free to negotiate with Respondent on the issue but not to im-
passe.What is clear from all the testimony is that all the impetusfor separate negotiations originated with Local 416 and Re-
spondent. The record repeatedly reflects that neither Local
416 nor Respondent made any contact with Local 47 until
after they had conducted separate negotiations and had con-
cluded an agreement. At no time did Respondent contact
Local 47 to confirm with what it now claims its defense to
be: that Local 47 would not negotiate unless Respondent
hired all prior members of Local 47. Neither did Respondent
inform Local 47 of its intentions to pursue separate bargain-
ing.Respondent argues continually about an irreconcilable splitwhich existed within the joint representative. There may have
been frustrations for all the parties. It is only a matter of cir-
cumstance however, that it was Local 47's members who
were not hired. It stands to reason that Local 47 would bear
the principal burden of advancing their cause. The fact that
Local 416 ultimately became disinterested in the fate of these
workers does not provide either Local 416 or the Respondent
with license to abrogate the bargaining relationship, modify
the historic recognized unit, and bargain separately. Califor-nia Nevada Golden Tours, 283 NLRB at 66.Although it appears that a great deal of time was devotedto the hiring issue, one must understand that the terms and
conditions of employment of the unit employees were essen-
tially secure by virtue of the operation of the Service Con-tract Act. The issue of the former Colejon workers who werenot hired by Respondent was the single most important issue
for negotiation. The joint representative had advanced a pro-
posed collective-bargaining agreement which contained terms
and conditions identical to those in the former Colejon agree-
ment. Therefore, it is obvious that if there were any issues
with respect to the proposed contract demands the Respond-
ent could have raised them which it did not.Even if Local 47 bargained to impasse over a permissivesubject of bargaining Respondent could not withdraw rec-
ognition of Local 47 as it did here but could file unfair labor
practice charges against Local 47 (which it did not) or unilat-erally implement its last best offer.2. Respondent violated the Act when it failed andrefused to honor Local 47's information requestLocal 47 requested, on July 16, 1993, ``a list of all bar-gaining unit employees, broken down by classification, rates
of pay, dates of hire ... as well as original bargaining unit

seniority dates. We are also requesting a list of all current
employees and their addresses ... employees' current bene-

fits and copies of each respective policy.'' On July 28, 1993,
Local 47 additionally requested copies of all written warn-
ings to bargaining unit members from the assumption by Re-
spondent of its duties at NASA in September 1992.The law in this area is clear and well settled. An employerhas a duty to provide upon request information necessary and
relevant to the union in carrying out its statutory duties and
responsibilities. NLRB v. Acme Industrial Co., 385 U.S. 432(1967). Where, as here, the requested information concerns
wage rates, job descriptions, names and addresses of unit
employees, benefits, and other information pertaining to em-
ployees within the bargaining unit, this information is pre-
sumptively relevant. Respondent concedes it failed and re-
fused to turn this information over to the Union on the ad-
vise of counsel that Respondent had no duty to bargain with
Local 47. Counsel gave this advise because of what it claims
was an irreconcilable split between Locals 47 and 416 caused
by Local 47 bargaining to impasse on a permissive subject
of bargaining, namely, that Respondent hire all former
Colejon employees represented by Local 47. As pointed out
above this is no defense to a withdrawal of recognition. Ac-
cordingly, Respondent violated Section 8(a)(1) and (5) of the
Act when it failed and refused to turn over to Local 47 the
information it requested on July 16 and 28, 1993.CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.2. SEIU Local 47 and Teamsters Local 416 are labor orga-nizations within the meaning of Section 2(5) of the Act.3. Local 47 and Local 416 are the joint exclusive collec-tive-bargaining representative of Respondent's employees at
the NASA Lewis Research Center in Cleveland, Ohio.4. Respondent violated Section 8(a)(1) and (5) of the Actwhen it withdrew its recognition of Local 47 as the joint col-
lective-bargaining representative of Respondent's custodial
and site maintenance employees, and modified the estab-
lished bargaining unit without the consent of Local 47 when, 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''on June 1, 1993, it executed a collective-bargaining agree-ment solely with Teamsters Local 416.5. Respondent violated Section 8(a)(1) and (5) of the Actwhen it unlawfully failed and refused to provide Local 47
with a list, with addresses, of all bargaining unit employees,
broken down by classification, rates of pay, seniority date,
information regarding current benefits, and copies of all writ-
ten warnings issued to bargaining unit employees from the
assumption by Respondent of its duties at the NASA Lewis
Research Center because the information requested by Local
47 was necessary for and relevant to Local 47's collective-
bargaining responsibilities.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Ozanne Construction Company, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize SEIU Local 47 andTeamsters Local 416 as the joint exclusive collective-bar-
gaining representative in the established unit of custodial and
maintenance employees servicing the NASA Lewis Research
Center in Cleveland, Ohio.(b) Recognizing Teamsters Local 416 as the exclusive col-lective-bargaining representative of a portion of the NASA
service contract unit, including the maintenance unit employ-
ees.(c) Enforcing or giving effect to a collective-bargainingagreement with Teamsters Local 416 covering only the main-
tenance employees at the NASA Lewis Research Center, en-
tered into on or about June 1, 1993.(d) Failing or refusing to furnish to SEIU Local 47 and/orTeamsters Local 416 requested information necessary and
relevant to the performance of their functions as joint exclu-
sive collective-bargaining representative of the unit employ-
ees.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their Section
7 rights.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Withdraw and withhold recognition from TeamstersLocal 416 as the exclusive collective-bargaining representa-
tive of Respondent's maintenance unit employees at the
NASA Lewis Research Center, unless certified by the Na-
tional Labor Relations Board, provided, however, nothing in
the order should prohibit Respondent from dealing with
Teamsters Local 416 concerning the resolution of grievances
of maintenance employees of the unit consistent with past
practice.(b) Recognize and, on request, bargain in good faith withboth SEIU Local 47 and Teamsters Local 416 as the joint
exclusive collective-bargaining representative in the estab-lished unit of Respondent's custodial and maintenance em-ployees performing service contract work at the NASA
Lewis Research Center in Cleveland, Ohio.(c) Promptly provide to SEIU Local 47 the information re-quested in the letters to the Respondent of July 16 and 28,
1993.(d) Post at its Cleveland, Ohio facility copies of the at-tached notice marked ``Appendix.''2Copies of the notice, onforms provided by the Regional Director for Region 8, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
recognize Teamsters Local 416 as the ex-clusive collective-bargaining representative of a portion of
the NASA service contract unit andWEWILLNOT
enforce or give effect to the collective-bar-gaining agreement we entered into with Teamsters Local 416
in June 1993.WEWILLNOT
fail or refuse to recognize SEIU Local 47and Teamsters Local 416 as the joint exclusive collective-
bargaining representative in the established unit of custodial
and maintenance employees servicing the NASA Lewis Re-
search center in Cleveland, Ohio.WEWILLNOT
fail or refuse to furnish to SEIU Local 47and/or Teamsters Local 416 requested information necessary
and relevant to the performance of their functions as joint ex-
clusive collective-bargaining representative of the unit em-
ployees. 401OZANNE CONSTRUCTION CO.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their Sec-
tion 7 rights.WEWILL
recognize and, on request, bargain in good faithwith both SEIU Local 47 and Teamsters Local 416 as the
joint exclusive collective-bargaining representative in the es-
tablished unit of the our custodial and maintenance employ-ees performing service contract work at the NASA LewisResearch Center in Cleveland, Ohio.WEWILL
provide to SEIU Local 47 the information it re-quested in its letters to us on July 16 and 28, 1993.OZANNECONSTRUCTIONCOMPANY